DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed 13 April 2021. Claims 1-20 are pending in this case.  Claims 14-20 were previously withdrawn.  Claims 1, 5-11, 13-14 are currently amended.  Accordingly, claims 1-13 are under examination in this case.
Remarks
Recitations of structure in a method claim must affect the method in a manipulative sense in order to carry patentable weight.   Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In this case, claim 11-12 recite structure in a method claim where the said structure does not carry patentable weight.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 13 April 2021, with respect to the Section 112 rejections of claims 1, 6, and7, as currently amended, have been fully considered and are persuasive.  The Section 112 rejections of claims 1, 6, and7, as currently amended, have been withdrawn. 
Applicant's arguments filed 13 April, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-13, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional element(s) of using a network server, blockchain, and hardware processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recite receiving transaction data, determining where to 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests, determining, by the one or more network servers, that a threshold number of the one or more parties have verified a characteristic of the transaction in respective blocks that were generated and broadcast by the one or more parties that caused those respective blocks to be provided in the sub chain.
Examiner respectfully disagrees.
Fritz teaches determining that a threshold number of the one or more parties have verified a characteristic of the transaction (par 86, “determination may be made as to whether the votes satisfy the policy”).  
Bisti teaches verifying, by the one or more or network servers, a characteristic of the transaction in respective blocks that were generated and broadcast by the one or more parties that caused those respective blocks to be provided in the sub chain. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine the transaction logic of Kennedy with the private blockchain of Bisti in order to obtain improved blockchain security and management and with Fritz in order to more precisely manage voting criteria.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-13 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. The claims recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties, which is an abstract idea, and involves commercial interactions and managing interactions between people, which is part of the grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a network server, blockchain, and hardware processor, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor, and finder component perform the steps or functions of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a network server, blockchain, and hardware processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties. As discussed above, taking the claim elements separately, the server, processor and memory perform(s) the steps or functions of receiving information, generating an identifier, distributing the identifier, receiving the identifier, selecting and paying for an item.  These functions correspond to the actions 
Claims 2-13 are rejected under the same criteria as each depends from independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and further in view of Fritz et al (US 2020/0167319).
Regarding claim 1 –
Kennedy teaches a method comprising receiving, by one or more network servers, a transaction comprising data associated with the transaction; (par 48, 20)
comparing, by the one or more network servers, details of the transaction against a set of criteria; (par 43, 20)

Kennedy does not specifically teach generating, by the one or more network servers based on the comparing the details of the transaction against the set of criteria, a first block that identifies the transaction and a sender of or a receiver for the transaction; broadcasting, by the one or more network servers, the first block to cause that first block to be provided in a sub chain that branches from a blockchain main chain; and merging, by the one or more network servers in response to determining the characteristic of the transaction have, the sub chain into the main chain.
Bisti teaches generating, by the one or more network servers based on the comparing the details of the transaction against the set of criteria, a first block that identifies the transaction and a sender of or a receiver for the transaction; (par 16-21) 
broadcasting, by the one or more network servers, the first block to cause that first block to be provided in a sub chain that branches from a blockchain main chain; (par 16-21) and 
merging, by the one or more network servers in response to determining the characteristic of the transaction have been verified the sub chain into the main chain. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine the transaction logic of Kennedy with the private blockchain of Bisti in order to obtain improved blockchain security and management.  (see, e.g., Bisti at par 16)
Kennedy does not specifically teach determining, by the one or more network servers, that a threshold number of the one or more parties have verified a characteristic of the transaction in respective blocks that were generated and broadcast by the one or more parties that caused those respective blocks to be provided in the sub chain.
Fritz teaches determining that a threshold number of the one or more parties have verified a characteristic of the transaction (par 86, “determination may be made as to whether the votes satisfy the policy”).  
Bisti teaches verifying, by the one or more or network servers, a characteristic of the transaction in respective blocks that were generated and broadcast by the one or more parties that caused those respective blocks to be provided in the sub chain. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine the transaction logic of Kennedy with the private blockchain of Bisti in order to obtain improved blockchain security and management and with Fritz in order to more precisely manage voting criteria.
Regarding claim 2 –
Kennedy teaches that the set of criteria comprises suspicious activity detection criteria, and wherein a first party of the one or more parties verifying the characteristic includes the first party verifying that the transaction has at least one trait of a suspicious transaction. (par 57, 67)
Regarding claim 6 –
Kennedy teaches that notifying the one or more parties to the transaction about the sub chain comprises:
notifying, by the one or more network servers, at least one counterpart that  is included in a membership of the blockchaln and that is associated with the transaction about the sub chain. (par 79)
Regarding claim 7 –
Kennedy teaches that at least one part that is Included in a membership of the blockchain and that is not involved in the transaction is not notified about the sub chain. (par 80).
Regarding claim 10 –
Kennedy teaches that comparing the details of the transaction against the set of criteria comprises:

determining, by the one or more network servers, that the first item is the same as the second item; and, in response, declining the transaction (par 36-38, 87).
Regarding claim 11 –
Kennedy teaches that the transaction comprises a credit or debit card transaction, and wherein the one or more parties to the transaction include an issuing bank and an acquiring bank. (par 17, 21)
Regarding claim 12 –
Kennedy teaches that a party associated with comparing the details of the transaction against the set of criteria includes a payment service separate from the issuing bank and the acquiring bank. (par 86)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and Fritz et al (US 2020/0167319), and further in view of Brashers (US 2018/0082296) and “Bitcoin: A Peer-to-Peer Electronic Cash System” (“Nakamoto”, 2009).
Kennedy, Bisti, and Fritz teach as above.
Regarding claim 3 –
Brashers teaches that generating the first block comprises hashing a sender name, a receiver name, and an activity type corresponding to the transaction to create hashed content. (abs, par 73) 
Nakamoto teaches adding the hashed content to a timestamp associated with the transaction in the first block. (pg 2, par 4)
It would have been obvious to one of ordinary skill in the art to combine Kennedy, Bisti, and Fritz with the cryptographic blockchain data integrity techniques of Brashers and the cryptographic e.g., Brashers, par 27).
Regarding claim 4 –
Brashers teaches that the hashed content is included in a root portion of a Merkle tree block. (par 34).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and Fritz et al (US 2020/0167319), and further in view of Lee et al (US 2002/0099649).
Kennedy in view of Bisti and Fritz teaches as above.
Lee teaches comparing, by the one or more servers in response to receiving a subsequent transaction, the subsequent transaction to the transaction and determining that the sender is a same sender for both the transaction and the subsequent transaction; (par 2, 64-66)
Bisti teaches generating, by the one or more servers, a second block identifying the subsequent transaction with the sender; (par 16-21) and
broadcasting, by the one or more network servers, the second block to cause that second block to be provided in the sub chain. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine Kennedy, Bisti, and Fritz with the fraud detection of Lee in order to implement a predictive fraud system. (see, Lee, at e.g., par 66).
Regarding claim 13 –
Lee teaches that the transaction comprises a purchase of insurance (par 45-46), and wherein the comparing the details of the transaction against the set of criteria comprises:
determining, by the one or more network servers, that a purchaser of the insurance is associated with prior suspicious insurance claims; (par 45),  and
,
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and Fritz et al (US 2020/0167319), and further in view of “Bitcoin: A Peer-to-Peer Electronic Cash System” (“Nakamoto”, 2009).
Kennedy in view of Bisti and Fritz teaches as above.
Regarding claim 8 –
Kennedy teaches recording, by the one or more network servers, a verification history of the sub chain in the main chain. (par 59)
Nakamoto teaches that merging the sub chain into the main chain comprises adding a nonce in a head block of the sub chain and adding the sub chain to the main chain. (pg 3 par 3)
It would have been obvious to one of ordinary skill in the art to combine Kennedy, Bisti, and Fritz with the blockchain data integrity techniques of Nakamoto to provide improved blockchain value processing and validation.  (see, e.g., Nakamoto, pg 3 par 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and Fritz et al (US 2020/0167319), and further in view of Nightengale et al (US 2011/0238575). 
Kennedy in view of Bisti and Fritz teaches as above.
Regarding claim 9 –
Kennedy teaches marking the transaction as suspicious in the sub chain. (par 69)
Nightengale teaches (as Kennedy does not), wherein the transaction comprises a first credit card transaction for a purchase of merchandise and a second credit card transaction for a return of the 
determining, by the one or more network servers, that the first credit card transaction and the second credit card transaction fit a pattern of returning purchased merchandise for a smaller amount of money than fern-purchasing was used to purchase the merchandise; (par 34-36) and
by the one or more network servers in response to determining that the first credit card transaction and the second credit card transaction fit the pattern of returning purchased merchandise for a smaller amount of money than was used to purchase the merchandise. (par 34-36)
It would be obvious to one of ordinary skill in the art to combine the system of Kennedy in view of Bisti and Fritz with the chargeback fraud detection of Nightengale to provide expanded fraud detection.  (Nightengale, at, e.g., par 34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685